Case 9:19-cv-81555-RKA Document 4 Entered on FLSD Docket 11/18/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 19-81555-CIV-ALTMAN

 LAURA LOOMER,

        Plaintiff,
 v.

 NEW YORK MEDIA, LLC, et al.,

       Defendants.
 _________________________________________/

                                               ORDER

        THIS MATTER comes before the Court upon a sua sponte review of the record. In her

 Complaint [ECF No. 1], the Plaintiff alleges that this Court may exercise subject matter

 jurisdiction over this case under 28 U.S.C. § 1332, because there is complete diversity between

 the parties and the amount in controversy exceeds $75,000.1 But the Plaintiff has sued three limited

 liability companies: New York Media, LLC; Rolling Stone, LLC (itself a subsidiary of Penske

 Business Media, LLC); and Happy Mutants LLC. See Compl. at 1–2. And, “like a limited

 partnership, a limited liability company is a citizen of any state of which a member of the company

 is a citizen.” Rolling Greens MHP, LP v. Comcast SCH Holdings, LLC, 374 F.3d 1020, 1022

 (11th Cir. 2004). Thus, to “sufficiently allege the citizenships of these unincorporated business

 entities, a party must list the citizenships of all the members of the limited liability company and

 all partners of the limited partnership.” Id. at 1022.



        1
           “A federal court not only has the power but also the obligation at any time to inquire into
 jurisdiction whenever the possibility that jurisdiction does not exist arises.” Fitzgerald v. Seaboard
 Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985) (citations omitted). It is the Court’s
 responsibility to “zealously insure that jurisdiction exists over a case.” Smith v. GTE Corp., 236
 F.3d 1292, 1299 (11th Cir. 2001).
Case 9:19-cv-81555-RKA Document 4 Entered on FLSD Docket 11/18/2019 Page 2 of 2



        But the Plaintiff has not established the citizenships of these companies. Instead, she says

 only that the “parties are citizens of different states.” Compl. ¶ 4. This boilerplate averment is

 plainly insufficient to establish this Court’s jurisdiction. Accordingly, the Court hereby

        ORDERS the Plaintiff, Laura Loomer, to SHOW CAUSE by November 20, 2019 why

 this case should not be dismissed for lack of subject matter jurisdiction. Any response must include

 a complete list of the Defendants’ members and their respective citizenships. Failure to comply

 will result in dismissal without further notice.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 15th day of November 2019.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE
 cc:    counsel of record




                                                    2
